Dickinson, Judge, delivered the opinion of the Court: The demurrer to the rejoinder of the plaintiff, below, raises the question, whether or not the statute of limitations will run against a party who has never come within the limits of our State. The statute does not commence running until a complete cause of action has accrued, and this occurs when the debt or duty can be put in suit, and there is a party capable of suing. Whenever the statute commences running, it does not stop for any obstacle, but continues to run on. Statutes of limitations are municipal regulations founded upon local policy; and as they regard the remedy, and not the right of contract, they possesano binding power beyond the jurisdiction of the particular StateB or governments that enact them. As they do not enter into, or form any part of, the contract, the ¿ex fori, and not the lex loci, applies in their interpretation. A foreign statute of limitations cannot, therefore, be pleaded to a suit instituted here; and so it has been repeatedly ruled by all the English and American decisions. In the present case, both the plaintiff and defendant resided beyond the limits of the State when the contract was entered into. Since that time, the plaintiff in error has removed to this State, where he now resides; the defendant still continuing to be a citizen of Kentucky. To the defendant’s plea of the statute oflimitations, the plaintiff replied, that he was saved from its operation, because he has always been a-citizen of another State. This case arose under our Territorial statute oflimitations, but we apprehend the principle we are about to lay down will apply, with equal force, to the statute of limitations under our state government. Steele & McCamp. Dig. 381, sec. 1 and 2. The statute, after enumerating the class of cases in which it will run, and which embraces the cause of action now under consideration, contains, in ,express words, a saving in favor of infants, married women, persons of unsound mind, and persons residing beyond seas. These classes of persons the Legislature saved from its operation, until after their disabilities should be removed. The enquiry now is, what is the meaning of the term beyond seas? This proviso is not contained in the statute of 21st James, and in the case of Dupleen vs. De Rose, 2 Ver., 154. Lord Chief Justice Cow-pek. remarks, “ that it was plausible and seasonable that the statute of limitations should not take place, nor the six years be running, until the parties came within the cognizance of the laws of England, but that that must be left to the Legislature.” The term beyond seas first occurs in the proviso of the statute of Ann, from which our statute of limitations is derived, in England, the term meant persons who resided out of the realm, and, as such, they were declared to be beyond seas, whether they were either native born citizens or foreigners. The expression beyond seas has received, in our country, a fixed and determined meaning. It is now well settled, that it applies to persons who are beyond the jurisdiction of the state; as well to foreigners who have never come within the jurisdiction, as to our own citizens who may be absent, and against whom the statute never commenced running. The different members of our confederacy are regarded in the light of foreign governments, so far as their own municipal regulations are concerned; and therefore, the citizens of one state cannot be barred by the statute of limitations of another state, unless they bring themselves within its jurisdiction; and so it has been repeatedly ruled by all the" authorities. Shelby vs. Guy, 11 Whea., 361; Bank of Alexandria vs. Dyer, 14 Pet., 141; Stritfort vs. Graeme, 3 Wil., 145; Williams vs. Jones, 13 East., 449; Hall vs. Little, 4 Mass., 203; Ruggles vs. Keeler, 3 J., 269; Chonequa vs. Mason & Brown, 3 Gall. 342. The application of the principle here stated, clearly shows that the cause of action of the plaintiff below, is saved by the proviso of our statute, and consequently the defendant’s rejoinder to the replication must be adjudged insufficient, because it does not contain any matter that will defeat the'cause of action. The judgment of the Court, below, is therefore affirmed, with costs.